DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.
Claims 1, 4 and 6-9 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 4 and 6-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “each of the flat pipes has one or more bent portions” in line 17 is indefinite, since it is not clearly understood how a “flat” pipe can have a “bent portion.”  Additionally, the recitation “each of the extending portions has one or more heat transfer plate bent portions” in line 19 is indefinite, since it is not clearly understood how the “bent portions” of “a corresponding one of the extending portion are continuous on the center line of the heat transfer member” in lines 24-25.
Regarding claim 7, the recitation “a plurality of equal-depth grooves” in lines 1-2 is indefinite, since it is unclear whether the claim further limits the “flat pipes” or the “extending portions.”
Regarding claim 9, the recitation “each of the flat pipes has one or more bent portions” in line 23 is indefinite, since it is not clearly understood how a “flat” pipe can have a “bent portion.”  Additionally, the recitation “each of the extending portions has one or more heat transfer plate bent portions” in line 25 is indefinite, since it is not clearly understood how the “bent portions” of “a corresponding one of the extending portion are continuous on the center line of the heat transfer member” in lines 30-31.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6 and 9 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishiro (JP 2008-202896) with machine English translation in view of Rudolph et al. (DE 3813339) with machine English translation and Covington et al. (2014/0231056).


	Mishiro (Figures 1 and 9) discloses a heat exchanger, comprising:
	a first header tank 1;
	a second header tank 2 arranged so as to be apart from the first header tank 1; and
	a plurality of heat exchange members 3 (element 14, 15 in Figure 9), which are each coupled to the first header tank 1 and the second header tank 2, and are arranged side by side (horizontally in Figures 1 and 9) between the first header tank 1 and the second header tank 2,
	wherein each of the plurality of heat exchange members (14, 15) includes:
	a flat pipe 15 extending from the first header tank 1 to the second header tank 2; and 
a heat transfer plate 14 integrated with the flat pipe 15 along a longitudinal direction of the flat pipe 15,
	wherein a width direction (vertically in Figure 9) of each of the flat pipes 15 intersects with a direction in which the plurality of heat exchange members (14, 15) are arranged side by side,
wherein each of the heat transfer plates 14 includes an unlabeled extending portion extending outward in the width direction of each of the flat pipes 15 from one end of a corresponding one of the flat pipes 15 in the width direction, and
	wherein the extending portions has one or more unlabeled heat transfer plate bent portions (Figure 9), each forming a groove extending along the longitudinal direction of the flat pipes 15,
	wherein each of the plurality of heat exchange members (14, 15) has a center line along the width direction of each of the flat pipes 15, and
wherein, when each of the plurality of heat exchange members (14, 15) is viewed along the longitudinal direction of the flat pipes 15, a corresponding one of the flat pipes 15 and a corresponding one of the extending portions are continuous on the center line of the heat exchange member (14, 15);
but does not disclose:
each of the flat pipes 15 has one flat pipe bent portion, each forming a groove extending along the longitudinal direction of the flat pipes 15, 
wherein each of the heat transfer plates 14 includes a heat transfer plate main body portion, which is continuous with the extending portion in a state of overlapping a corresponding flat pipe 15 of the flat pipes 15, nor
each of the heat transfer plate main body portions is fixed to a corresponding flat pipe of the flat pipes through intermediation of a brazing filler metal.
	Rudolph et al. (Figures 1-2, 7 and 10) discloses a heat exchanger, comprising:
	an upper first header tank (1, 2);
	a lower second header tank (1, 2) arranged so as to be apart from the upper first header tank (1, 2); and
	a plurality of heat exchange members 20 (structure 10 as an obvious variant in Figure 7), which are each coupled and are arranged side by side (vertically in Figure 10) between the upper first header tank (1, 2) and the lower second header tank (1, 2),
	wherein each of the plurality of heat exchange members 10 includes:
	a flat pipe 10 (Figures 7 and 10) having one flat pipe bent portion, forming a groove extending along the longitudinal direction of the flat pipes 10 for the purpose of improving heat transfer (paragraph 35).


	Covington et al. (Figures 6-7) discloses a heat exchanger, comprising:
	a right first header tank 42;
	a left second header tank 42 arranged so as to be apart from the left first header tank 42; and
	a plurality of heat exchange members (22, 24 in Figure 6), which are each coupled to and are arranged side by side (vertically in Figure 7) between the right first header tank 1 and the left second header tank 2,
	wherein each of the plurality of heat exchange members (22, 24) includes:
	a flat pipe 22, and 
a heat transfer plate 24 integrated with the flat pipe 22 along a longitudinal direction of the flat pipe 22,
	wherein each of the heat transfer plates 24 includes an extending portion extending outward in the width direction of each of the flat pipes 22 from one end of a corresponding one of the flat pipes 22 in the width direction, and
	wherein each of the plurality of heat exchange members (22, 24) has a center line along the width direction of each of the flat pipes 22, and
wherein each of the heat transfer plates 24 includes a heat transfer plate main body portion, which is continuous with the extending portion in a state of overlapping a corresponding one of the flat pipes 22, and wherein each of the heat transfer plate main body portions is fixed to a corresponding one of the flat pipes 24 through intermediation of a brazing filler metal (inherent of brazing in paragraph 22, last sentence) for the purpose of ease of manufacture.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Mishiro the flat pipes having one flat pipe bent portion, forming a groove extending along the longitudinal direction of the flat pipes for the purpose of improving heat transfer as recognized by Rudolph et al., and employ in Mishiro the heat transfer plate includes a heat transfer plate main body portion, which is continuous with the extending portion in a state of overlapping a corresponding one of the flat pipes, and wherein each of the heat transfer plate main body portions is fixed to a corresponding one of the flat pipes through intermediation of a brazing filler metal for the purpose of ease of manufacture  as recognized by Covington et al..  Further, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
	Regarding claim 4, Figure 9 of Mishiro discloses when each of the plurality of heat exchange members (14, 15) is viewed along the width direction of each of the flat pipes 15, the extending portion 14 is parallel to the airflow (width) direction and would be located to fall within a region of a corresponding one of the flat pipes 10 as modified by Rudolph et al. (Figure 7).
	Regarding claim 6, Figure 9 of Mishiro discloses the extending portion 14 extends from the one end of a corresponding one of the flat pipes 15 in the width direction and wherein, when each of the heat exchange members (14, 15) is viewed along the longitudinal direction of the flat pipes 15, the heat exchange member has a shape of being symmetric with respect to a straight line (horizontally) orthogonal to the width direction of each of the flat pipes 15.
Regarding claim 9, as best understood, JU document (page 1, last sentence) discloses a refrigeration cycle apparatus, which typically comprises a compressor, condenser (i.e. outdoor heat exchanger), expansion valve, evaporator (i.e. indoor heat exchanger).  The heat exchanger of JU document is a condenser.

	Claim(s) 7 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishiro (JP 2008-202896) in view of Rudolph et al. (DE 3813339) and Covington et al. (2014/0231056) as applied to claim(s) 1, 4, 6 and 9 above, and further in view of Suematsu et al. (JP 2006-284123) with machine English translation.
The combined teachings of Mishiro, Rudolph et al. and Covington et al. lack a plurality of equal-depth grooves continuous in the width direction of the flat pipes 10, and equally apart from each other.
	Suematsu et al. (Figures 1 and 7) discloses a heat exchanger, comprising:
	a first header tank 2;
	a second header tank 3 arranged so as to be apart from the first header tank 2; and
	a plurality of flat pipes 4 (12 in Figure 7), which are each coupled to the first header tank 2 and the second header tank 3, and are arranged side by side between the first header tank 2 and the second header tank 3,
	wherein each of the flat pipes 12 has a plurality of unlabeled flat pipe bent portions, forming a plurality of equal-depth grooves continuous in the width direction of the flat pipes 12, and equally apart from each other for the purpose of improving heat transfer.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Mishiro, Rudolph et al. and Covington et al. the flat pipes having a plurality of flat pipe bent portions, forming a plurality of equal-depth grooves continuous in the width direction of the flat pipes, and equally apart from each other for the purpose of improving heat transfer as recognized by Suematsu et al..

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishiro (JP 2008-202896) in view of Rudolph et al. (DE 3813339) and Covington et al. (2014/0231056) as applied to claim(s) 1, 4, 6 and 9 above, and further in view of above, and further in view of Wilkins (2,924,437).
	The combined teachings of Mishiro, Rudolph et al. and Covington et al. lack reinforcing members.
	Wilkins discloses a heat exchanger, comprising:
	a first upper header tank 20;
	a second lower header tank 20 arranged so as to be apart from the first header tank 20; 
	a plurality of flat pipes 13, which are each coupled to the first header tank 20 and the second header tank 20, and are arranged side by side between the first header tank 20 and the second header tank 20; and
reinforcing members 21, which are coupled to each of the first header tank 20 and the second header tank 20, and are arranged at positions different from positions of the plurality of flat pipes 13,
	wherein the reinforcing members 21are less liable to be bent than the flat pipes 13 for the purpose of providing strength and support to the heat exchanger.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Mishiro, Rudolph et al. and Covington et al. reinforcing members coupled to each of the first and second header tanks for the purpose of providing strength and support to the heat exchanger as recognized by Wilkins.


Response to Arguments
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the claim amendment.
The rejections in view of Japanese Utility document (JP 3-96574) are withdrawn in light of applicants’ remarks.
Applicant’s arguments have been considered but are moot because the new grounds of rejection.  No further comments are deemed necessary at this time.

Conclusion
Applicant is reminded of his duty to disclose under 37 CFR § 1.56, which states in part:
Duty to disclose information material to patentability.

(a)     A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned.

In this instance, the prior art of Covington et al. (2014/0231056) was submitted in an IDS in copending application no. 16/627,550 having at least one common inventor, common assignee and common counsel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763